Concurring statement by
TODD, J.
¶ 1 I agree with the Majority’s analysis and with its conclusion that the plain language of Section 6113(f) requires only that a trial court schedule, not hold, a hearing within ten days of the filing of a charge or complaint of indirect criminal contempt. However, I write separately to note that I share the concern of the trial judge, the Honorable Jeffrey K Sprecher, that this *620interpretation of Section 6113(f) implicates the issue of a defendant’s right to a speedy trial or prompt hearing. For example, as long as a trial court schedules a hearing within ten days of the filing of a contempt charge, the court is in compliance with Section 6113(f), regardless of the date set for the hearing. As Judge Sprecher noted in his opinion, “[t]he deleterious impact of pending criminal charges on an individual is not particularly lessened by the knowledge of when a hearing is to be held. A hearing date in the possibly distant future is no substitute for a prompt hearing.” (Trial Court Opinion, 6/8/01, at 3.) Nevertheless, if this concern regarding the language of Section 6113(f) as enacted by the Pennsylvania legislature is to be remedied, it must be addressed by the legislature.